DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 5/26/2021. Claims 1-5, 10, 13-15, and 19-29 are currently pending. Claims 1 and 2 have been amended. The cancelation of claims 6-9 and 16-18 is acknowledged. Claims 11 and 12 have been previously canceled. Claims 20-29 are newly added.

Allowable Subject Matter
Claims 1-5, 10, 13-15, and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 2, the closest invention, Karolyi (US 7252732), modified by Sanfilippo (US 2017/0015454 A1), as set forth in the Office action dated 2/26/2021 teaches a method comprising an introduction step for moving an elongated film into a gap part between a pair of pleat-forming plates, a fixing step for fixing the film to the pair of pleat forming-plates, a pleat-forming step for forming a pleat extending in a latitudinal direction of the film, wherein the introduction step is performed by suctioning gas from the atmosphere. However, Karolyi, as modified by Sanfilippo, does not teach a step for cutting out a portion of the film in a part where the pleat is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/1/2021